Citation Nr: 0739118	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  98-03 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1942 to December 
1944 as a dental technician.  The veteran died in October 
1986; the appellant is his widow.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1997 rating decision of the Los Angeles, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The appellant's appeal was previously before the Board in 
September 1999 and September 2003, at which times the Board 
remanded the case for further action by the originating 
agency.  In a September 2006 decision, the Board denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  She appealed this decision 
to the Court of Appeals for Veterans Claims (Court).  In 
August 2007, the Court granted a joint motion by the parties 
to vacate the Board's decision and remand the case for 
further action.

In April 1999 the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Los Angeles RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran died in October 1986 at age 67 solely due to 
the effects of chronic lymphocytic leukemia.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  Chronic lymphocytic leukemia was not present in service 
or until years thereafter, and the veteran's chronic 
lymphocytic leukemia was not etiologically related to 
service, nor may it be presumed to have been incurred or 
aggravated therein.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the 
appellant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The Board notes that the appellant's case was originally 
decided prior to the enactment of the VCAA.  In a letter 
issued in August 2001, subsequent to the initial adjudication 
of the claim, the RO notified the appellant of the evidence 
needed to substantiate her claim for entitlement to service 
connection for the cause of the veteran's death.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the appellant that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in her possession, it did inform her 
of the evidence that would be pertinent and requested that 
she submit such evidence or provide VA with the information 
and authorization necessary for VA to obtain the evidence on 
the appellant's behalf.  These statements served to advise 
the appellant to submit any evidence in her possession 
pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The appellant was notified of the first three elements of the 
Dingess notice by the August 2001 letter.  While she has not 
received information regarding the effective date or 
disability rating elements of her claim, since the claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore, the appellant is not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his or 
her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his or her claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including private medical records, to the extent 
such are obtainable.  In this regard, the Board notes that 
August 1995 and September 1996 responses from the National 
Personnel Records Center (NPRC) state that the veteran's 
service treatment records are not available due to possible 
destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Similarly, while the appellant reported that the veteran had 
applied for benefits from the Social Security Administration 
(SSA), February 2004 and April 2005 responses from the SSA 
indicate that the veteran's SSA records have been destroyed.  
The appellant also reported that the veteran underwent 
treatment with two private doctors and that records from 
these doctors might support her claim.  While VA requested 
these private medical records in December 2005, the appellant 
reported in a February 2006 statement that the physicians 
were deceased and that she had no additional evidence to 
submit in support of her claim.  Likewise, in a statement of 
October 2007, the appellant reported that she had nothing 
else to submit.

The Board also notes that VA has not obtained a medical 
opinion in response to the appellant's claim but has 
determined that no such opinion is required in this case. The 
evidence of record is sufficient to decide the claim and 
there is no reasonable possibility that such opinion would 
result in evidence to substantiate the claim.  In this 
regard, the Board notes that there are no service treatment 
records contained in the claims folder and the earliest post-
service medical evidence of record, a letter from the 
veteran's private physician containing a nexus opinion, is 
dated from July 1995 and is based on the physician's 
recollections of events that occurred fifty years prior.  
Moreover, the record does not reflect that the veteran 
himself gave a history of radiation exposure in service, 
including the type and extent thereof.  Other than the 
statements of E.G., M.D., discussed below, there is no 
evidence which places the onset of symptoms of CLL until 
decades after service.  Therefore, any medical nexus evidence 
provided by a VA physician would be speculative and only 
based on history provided by the appellant. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Factual Background

The certificate of death indicates that the veteran died of 
chronic lymphocytic leukemia on October 19, 1986.  The 
approximate interval between onset of the condition and death 
was noted to be 10 years.  The appellant contends that the 
veteran's chronic lymphocytic leukemia was incurred as a 
result of exposure to radiation during active service when 
the veteran served as a dental technician and assisted with 
dental X-rays.  The appellant also claims that the veteran 
was treated during service for an inner ear condition by 
inserting radioactive implants into his nostrils.  During her 
April 1999 hearing, she testified that the veteran had 
injured his ears during active duty while performing 
maneuvers and that while on furloughs he had told her about 
performing dental X-rays without radiation protection.

As noted above, service treatment records are not included in 
the claims folders; however, some of the veteran's separation 
documents are of record.  The December 1944 enlistment record 
indicates that the veteran served as a dental technician and 
was in good physical condition at the time of his discharge.  
An Army Qualification Separation Record shows that the 
veteran assisted dentists by preparing patients, sterilizing 
instruments, cleaning teeth, and treating gum disease.  

The post-service medical evidence of record includes 
extensive treatment records from the Hoag Memorial Hospital 
dated from December 1985 to October 1986.  They indicate that 
the veteran was diagnosed with chronic lymphocytic leukemia 
in January 1977, but contain no evidence which shows symptoms 
prior to that time or a history of radiation exposure.  Prior 
to his death in October 1986, the veteran was hospitalized 
several times and treated for his leukemia and other related 
conditions such as pneumonia, bronchitis, and cellulitis of 
the right lower extremity.  In September 1986, following an 
audiological examination, the veteran's middle-ear 
functioning was found to be normal.  He reported that his 
tympanic membrane was perforated 40 years prior, but that he 
had no current complaints.  

In support of her claim, the appellant has also submitted 
several statements from the veteran's private physician, E.G, 
M. D., who is now deceased.  In his initial July 1995 
statement, Dr. E.G. noted that he treated the veteran from 
1980 to 1985 and that the veteran's lymphocytic leukemia was 
caused by his exposure to X-rays during service when he was a 
dental technician.  In a subsequent undated letter, Dr. E.G. 
stated that he treated the veteran from September 1946 to 
April 1976 and that during his initial visit the veteran 
complained of tiredness and fatigue for an unknown reason.  
His blood count was normal.  Cervical and axillary lymph 
nodes were palpable.  Dr. E.G. noted that the veteran's blood 
work gradually turned abnormal, with nodes in the neck and 
axilla becoming larger and more pronounced.  He advised the 
veteran to take a less taxing job and referred him to a 
hematologist who diagnosed chronic lymphatic leukemia.  Dr. 
E.G. continued to treat the veteran until he moved to 
California in 1983.  

In response to the Board's September 1999 remand, the RO 
contacted Dr. E.G. and asked that he provide the basis for 
his July 1995 opinion and subsequent statements.  In an 
August 2000 letter, Dr. E.G. wrote that he was retired and 
that all his medical records had been destroyed in 1990 and 
that his statements were based on his memory.  He stated that 
the veteran told him he was in an anti-tank brigade stationed 
at Fort Hood.  He also wrote that the veteran had reported a 
history of X-ray radiation resulting from his active duty 
service as a dental technician.  The veteran had also stated 
that he underwent radioactive treatment for a throat or 
adenoid condition during service.  Dr. E.G. further noted 
that he had no experience or expertise in the area of 
radiation-induced illness or with respect to leukemia, but in 
the past he had conducted a literature search and found 
articles showing that radiation exposure such as the 
veteran's could lead to leukemia at a later date.  He no 
longer had copies or records of those articles.  

Also of record is an August 1997 newspaper article stating 
that American troops who served in the military from the 
1940s to the 1960s might be at risk from health problems 
related to radiation treatment for inner ear ailments.  The 
treatment, called nasopharyngeal radium therapy, consisted of 
small amounts of radium being inserted into the nostrils to 
relieve inner ear pressure.  A 1992 study from Johns Hopkins 
University suggested that people who received the treatment 
had an increased risk of head and neck cancers.  


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and leukemia 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain diseases that for 
which presumptive service connection may be granted if they 
are manifested in a veteran who participated in a radiation- 
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In this case, it is neither contended nor shown by the record 
that CLL was present during the veteran's period of service 
or for many years thereafter.  Both the death certificate and 
the Hoag Memorial Hospital records clearly date the onset of 
CLL to the mid-1970s.  Even if Dr. E.G.'s statement, that he 
began treating the veteran in September 1946 for complaints 
of tiredness and fatigue, is true, there is simply no 
evidence to establish that CLL was manifest to the requisite 
degree during the 1 year presumptive period following the 
veteran's separation from service in 1944.  Moreover, the 
objective medical data recorded at the time of treatment in 
the 1980s clearly conflict with Dr. E.G.'s statements, based 
on memory alone decades after the events and unsupported by 
any contemporaneously prepared records.  The Hoag records, 
along with the death certificate, are entitled to great 
probative weight.  In contrast, little probative value is 
assigned to Dr. E.G. statements.

That CLL, the cause of the veteran's death, was not present 
in service or for decades thereafter is not fatal to the 
appellant's claim.  Service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In this regard, the appellant rests her claim on 
the premise that exposure to radiation during service led to 
CLL years later.

As noted above, service connection for a disability that is 
claimed to be attributable to exposure to ionizing radiation 
can be demonstrated by three different methods:  first, by 
establishing that the veteran participated in a radiation- 
risk activity and was diagnosed with one of the conditions 
subject to presumptive service connection under 38 C.F.R. § 
3.309(d); second, by showing that a veteran has been 
diagnosed with a radiogenic disease and meets the 
requirements of 38 C.F.R. § 3.311; and third, by establishing 
direct service connection for the veteran's chronic 
disability, that is, that the disease or injury was the 
result of exposure to radiation during active service.

Turning first to the matter of direct service connection, the 
Board finds that the evidence of record does not establish 
that the veteran's chronic lymphocytic leukemia was incurred 
as a result of his active duty service.  In this regard, the 
Board notes that while the veteran's separation documents 
indicate that he served as a dental technician, there is no 
evidence that he conducted X-rays or was otherwise exposed to 
radiation.  In fact, his separation qualification record 
documents the veteran's specific duties as a dental 
technician and there is no indication that he assisted in the 
taking of patients' X-rays.  Similarly, while the veteran did 
report having had a perforated eardrum 40 years earlier, 
during a September 1986 audiological examination, there is no 
evidence in his separation documents that he underwent 
nasopharyngeal radium therapy.  The Board notes that the 
veteran's December 1944 enlistment record lists his physical 
condition as good at the time of his separation.  

The only medical evidence supportive of the appellant's claim 
are statements by Dr. E.G. who opined that the veteran's 
lymphocytic leukemia was caused by the veteran's exposure to 
X-rays during service.  The probative value of medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that Dr. E.G.'s statements are of little 
probative value.  In this regard, the Board notes that in an 
August 2000 letter, Dr. E.G. states that his statements with 
respect to the veteran's leukemia were based on his memory of 
treatment more than 50 years prior as his medical records 
were destroyed in 1990 following his retirement.  In 
addition, Dr. E.G. conceded that he had no expertise with 
respect to leukemia or radiation-induced illness and that he 
had only conducted a literature search on this topic "in the 
past."  Furthermore, while the appellant claims that the 
veteran was treated with radiation during service for an ear 
injury, Dr. E.G. wrote in his August 2000 letter to VA that 
the veteran had reported treatment for a throat or adenoid 
condition.  Finally, the Board notes that Dr. E.G.'s 
statements are inconsistent; in the first note received in 
July 1995 he stated that he treated the veteran from 1980 to 
1985; however, in his second letter he wrote that he treated 
the veteran from 1946 to 1976, or until he moved to 
California in 1983.  That Dr. E.G. claimed to remember 
detailed conversations (such as where one of his patients, 
the veteran, served more than 50 years ago) but confused the 
dates he treated the veteran casts significant doubt on the 
reliability of his statements and his memory.  

The appellant also submitted an August 1997 newspaper article 
in support of her claim.  According to the article, a 1992 
Johns Hopkins University study has shown that veterans who 
underwent nasopharyngeal radium therapy have an increased 
risk for head and neck cancers.  While this article submitted 
by the appellant does pertain to her contention that the 
veteran underwent nasopharyngeal radium therapy during 
service, it is too general in nature to provide the necessary 
evidence to show that the veteran's chronic lymphocytic 
leukemia was incurred as a result of such treatment during 
active duty.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  Medical treatise, [textbook, or article] evidence 
must provide more than speculative, generic statements not 
relevant to the claim, but must discuss generic relationships 
with a degree of certainty for the facts of a specific case.  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  The newspaper 
article of record does not provide statements for the facts 
of the appellant's specific case and it makes no reference to 
the condition that caused the veteran's death.  Thus, it does 
not show that his cause of death was due to any incident of 
active duty radiation exposure.  The Board also reiterates 
that there is no medical evidence of record establishing that 
the veteran underwent nasopharyngeal radium therapy during 
service.  While the veteran reported during a September 1986 
audiological examination that he had perforated an eardrum 40 
years prior, he did not state that this occurred during his 
active duty service, or that he underwent any form of 
radiation therapy.   

Although the post-service medical evidence of record shows 
that the veteran died as a sole result of chronic lymphocytic 
leukemia, there is no medical evidence of this disorder until 
30 years after the veteran's discharge from service or that 
is sufficiently probative to establish a medical nexus 
between the veteran's leukemia and his military service, to 
include any claimed radiation exposure.  In essence, the 
evidence of any radiation exposure and of a nexus between the 
veteran's lymphocytic leukemia and his military service is 
primarily limited to the appellant's own allegations.  This 
is not competent evidence of the alleged nexus since 
laypersons, such as the appellant, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that service connection on a direct basis 
is not warranted for the cause of the veteran's death.

While the Board has determined that direct service connection 
is not warranted for the cause of the veteran's death, it 
must now address whether service connection is warranted 
under 38 C.F.R. § 3.311 or on a presumptive basis.  With 
respect to 38 C.F.R. § 3.311, chronic lymphocytic leukemia is 
specifically excluded from the list of radiogenic diseases, 
and the appellant has not provided or cited any probative 
scientific or medical evidence suggesting that it can be 
induced by exposure to ionizing radiation.  Similarly, 
chronic lymphocytic leukemia does not constitute a radiogenic 
disease as specified in the relevant regulation and is 
therefore not subject to presumptive service connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Consequently, as a matter of law, service connection cannot 
be granted here on a presumptive basis pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Although the Board is sympathetic with the appellant's loss 
of her husband, there is simply a lack of competent medical 
evidence to warrant a favorable decision.  Here, the 
appellant has failed to submit any competent medical evidence 
to provide a nexus between any in-service injury or disease 
and the conditions that caused or contributed to the cause of 
the veteran's death. The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and so such 
must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


